41 F.3d 1518NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
COMPUTER BASED SYSTEMS, INC., Appellant,v.Donna SHALALA, Secretary of Health and Human Services, Appellee,andR.O.W. Sciences, Inc., Intervenor.
No. 94-1364.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1994.

1
MOTION GRANTED.

ON MOTION
ORDER

2
Upon consideration of the unopposed motion of Computer Based Systems, Inc. to voluntarily dismiss its appeal,

IT IS ORDERED THAT:

3
(1) The court's October 18, 1994 procedural dismissal order is vacated, the mandate is recalled, and the appeal is reinstated for the purpose of ruling on Computer's motion for voluntary dismissal.


4
(2) The motion for voluntary dismissal is granted and the appeal is dismissed.


5
(3) Each side shall bear its own costs.